Citation Nr: 0613902	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-27 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for a claimed acquired 
visual disorder, to include as secondary to the service-
connected type II diabetes mellitus.  

2.  Entitlement to service connection for claimed disability 
manifested by a hepatitis B infection.  




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to May 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by 
the RO.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested an acquired 
visual or eye problems or liver condition in service or for 
many years thereafter.  

2.  The veteran currently is not shown to have an acquired 
visual or eye disorder that is due to any event or incident 
of his period of active service or that is caused or 
aggravated by his service-connected type II diabetes 
mellitus.  

2.  The veteran is not shown to have a liver abnormality due 
to a hepatitis B infection or other event or incident of his 
period of active service.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have an acquired visual or 
eye disability due to disease or injury that was incurred in 
or aggravated by service; nor is any proximately due to or 
the result of the service-connected type II diabetes 
mellitus.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2005).  

2.  The veteran is not shown to have a disability manifested 
by hepatitis B due to disease or injury that was incurred in 
or aggravated by service; nor may any cirrhosis be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in letters issued in April and June of 2003.  By 
these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  However, the 
absence of such notification is not prejudicial in this case, 
involving only service connection claims.  With service 
connection cases, no disability rating or effective date is 
assigned when service connection is denied.  Also, in cases 
where service connection is granted, it is the responsibility 
of the agency of original jurisdiction (here, the RO) to 
address any notice defect with respect to the rating and 
effective date elements when effectuating the award.  Id.

Recently, in Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. 
April 5, 2006), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), was required.  The Federal Circuit 
further held that such a letter should be sent prior to the 
appealed rating decision or, if sent after the rating 
decision, before a readjudication of the appeal.  Id.

Here, the noted VCAA letters preceded the appealed rating 
decision.  Moreover, as indicated above, the RO has taken all 
necessary steps to both notify the veteran of the evidence 
needed to substantiate his claims and assist him in 
developing relevant evidence.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


II.  Visual disorder

The veteran's service medical records are negative for any 
visual disorder except for refractive error of the eye, which 
is not considered to be a disability for VA compensation 
purposes under 38 C.F.R. § 3.303(c).  

Subsequent to service, the veteran is shown to have been seen 
for refractive error of the eye on several occasions in the 
1970's and 1980's but was not noted to have any other 
abnormalities.  

A May 2002 private medical record indicates that the veteran 
complained of visual changes.  An assessment of diabetes 
mellitus was rendered, and the examiner noted that the 
veteran "[had] recently seen an eye doctor."

An October 2002 private medical statement reflects that the 
veteran "[had] right eye tearing and foreign body sensation 
secondary to right upper eyelid entropion and lash ptosis 
associated with floppy eyelid syndrome."  A November 2002 
record contains a notation of rule out cataracts.  

In February 2004, the veteran was afforded a VA eye 
examination with an examiner who reviewed his claims file.  
This examiner noted no diabetic retinopathy, diabetic eye 
disease or significant cataracts.  Rather, the diagnoses were 
those of chronic blepharitis, which was identified as the 
cause of complaints about vision; and a history of lid 
surgery.  These findings were found to be "NOT likely 
related to diabetes mellitus."  

Overall, the Board is aware that the veteran has current 
chronic blepharitis and eyelid problems, but there is no 
medical evidence of record whatsoever associating this 
symptomatology with either his service-connected type II 
diabetes mellitus or service.  

Indeed, the February 2004 VA examination report contains an 
opinion, based on a claims file review, that no current 
problems were likely to be related to the service-connected 
type II diabetes mellitus.  

Currently, the only evidence of record supporting the 
veteran's claim are his own lay assertions, as indicated in 
his April 2003 Notice of Disagreement.  The veteran, however, 
has not been shown to possess the requisite medical training 
or credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  

Accordingly, his lay opinion cannot constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
claim of service connection for a visual disorder, and this 
claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  


III.  Hepatitis B

The veteran's service medical records are entirely negative 
for evidence of hepatitis B or liver abnormality.  

Subsequent to service, the earliest evidence concerning 
hepatitis B consists of private treatment records from March 
1987, which indicate "prior exposure."  Army reserve 
records from January and February of 1996 indicate that the 
veteran was given a new hepatitis B vaccination.  

A July 2002 private treatment record indicates that the 
veteran had prior hepatitis B exposure.  A private doctor 
noted in a September 2002 letter that the veteran "[did] 
have chronic hepatitis B antigen, consistent with chronic 
hepatitis."  

In an October 2002 letter, a private gastroenterologist noted 
that the veteran had "remote exposure to hepatitis B" and 
that the only risk factor for this "seem[ed] to be military 
service in Vietnam in the 1970's."  The doctor stated that 
he suspected that 'this [was] when he got this," as there 
was no indication of tattoos, body piercing, blood 
transfusions or intravenous drug use.

Subsequently, in a June 2004 letter, the veteran provided 
further detail as to the circumstances in which he believed 
he contracted hepatitis B.  He noted that, during service in 
Vietnam, he had contact with contaminated and unhygienic open 
barrels of water and also shared razors and toothbrushes with 
other soldiers.  

During an August 2004 VA liver, gall bladder and pancreas 
examination, the veteran denied in-service hepatitis risk 
factors including blood transfusions, organ transplantation, 
hemodialysis, tattoos, body piercing and drug abuse.  

The veteran did suggest exposure due to moving dead bodies in 
Vietnam, although he did not recall "any exposure of his own 
body to the blood."  The examiner noted that the claims file 
had been reviewed.  

Following blood tests, the examiner, in September 2004, noted 
that the veteran's hepatic serologies were B-surface antigen 
negative, B-surface antibody positive, B-core antibody 
positive, C-antibody negative, and positive for exposure to 
hepatitis A or the hepatitis A immunization.  His hepatitis B 
DNA level was "within normal limits," however.  

The serology studies indicated to the examiner that the 
veteran had been exposed to hepatitis B, but on his own had 
been able to eliminate the virus and showed no evidence of 
viral infection at the present time.  

The examiner was unable to state whether such exposure was 
due to service "unless he had been exposed to the blood of 
wounded individuals that he reported."  However, the 
examiner further noted that the veteran had not recalled 
having his body exposed to the blood of the wounded 
individuals.  

Several considerations must be addressed in cases where there 
are competent but conflicting medical opinions, as here.

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  

The Board, however, may favor the opinion of one competent 
medical professional over that of another so long as an 
adequate statement of reasons and bases is provided.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Also, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  

In cases where an examiner who has rendered a medical opinion 
has not had an opportunity to review the veteran's medical 
records, the medical opinion's probative value is 
substantially limited.  See Miller v. West, 11 Vet. App. 345, 
348 (1998) (bare conclusions without a factual predicate in 
the record are not considered probative); Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994).  

Moreover, the fact that a veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  

That notwithstanding, the Court has declined to adapt a 
"treating physician rule" under which a treating 
physician's opinion would presumptively be given greater 
weight than that of a VA examiner or another doctor.  See 
Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri 
v. Brown, 4 Vet. App. 467-471-3 (1993).  

Finally, evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.  
See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

In this case, the Board is aware of the veteran's history of 
hepatitis B exposure, but his examination in 2004 did not 
indicate a current viral infection.  This calls into doubt 
whether there actually exists a current disability.  

Regardless, the Board is not satisfied that it is at least as 
likely any claimed disability, if assumed to present, could 
be causally related to any event or incident of the veteran's 
service.  

While the October 2002 private doctor's statement reflects 
that hepatitis exposure dated back to service, there is no 
indication that this opinion was based on anything other than 
the veteran's reported history, as there is no notation that 
the claims file was reviewed.  

Accordingly, the Board finds this opinion to be of very 
limited probative value.  See Miller v. West, 11 Vet. App. at 
348.  

By contrast, the 2004 VA examination report and addendum are 
not absolutely conclusive as to the question of etiology, but 
the examiner, who reviewed the claims file, noted that the 
veteran had denied contact with the blood of the dead bodies 
he reported carrying in service and indicated that he was 
unable to state whether the veteran's exposure dated back to 
service, unless the veteran had in fact been exposed to the 
blood of the dead bodies.  

The fact that the veteran did not report exposure to the 
blood of dead bodies in service tends to indicate that a 
causal link between hepatitis B and service is highly 
doubtful.  This is particularly the case in view of the fact 
that the veteran was not treated for complaints of hepatitis 
B until approximately fifteen years following service.  See 
Maxson v. Gober, supra.  

The only other evidence of record supporting the veteran's 
claim is his own lay assertions.  As noted above, however, 
his lay opinion cannot constitute competent evidence in view 
of his lack of medical training or other expertise and, 
accordingly, lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. at  494-95.

Overall, the Board is unable to conclude from the evidence of 
record that it is as likely as not that any currently 
demonstrated hepatitis B residuals are to an infection that 
had its onset during service.  

Accordingly, the preponderance of the evidence is against the 
veteran's claim of service connection for hepatitis B, and it 
must be denied.  Again, 38 U.S.C.A. § 5107(b) is not 
applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.  



ORDER

Service connection for an acquired visual disorder, to 
include as secondary to the service-connected type II 
diabetes mellitus, is denied.  

Service connection for a claimed disability manifested by 
hepatitis B infection is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


